                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

DANIEL ANDRES DURAN                §
    # 02297580,                    §
                                   §
          Plaintiff,               §
                                   §
v.                                 §                            NO. EP-19-CV-335-PRM-MAT
                                   §
EL PASO POLICE DEPARTMENT, et al., §
                                   §
          Defendants.              §

                                               ORDER

        Before the Court is Defendant Officer Virgil Mena’s “Motion for Extension of Time to

File a Rule 12 Motion in Response to Plaintiff’s Complaint.” (ECF No. 29). In this motion,

Defendant Mena asserts that he has been unable to meet with his attorney due to the impact of the

novel Coronavirus pandemic. Id. Defendant states that he will meet with his attorney on Saturday,

March 28, 2020, and requests fourteen days thereafter within which to file a motion under Rule 12

of the Federal Rules of Civil Procedure. Id.

        Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, “[w]hen an act may or must

be done within a specified time, the court may, for good cause, extend the time . . . with or without

motion or notice if the court acts, or if the request is made, before the original time or its extension

expires[.]” Considering the impact of the novel Coronavirus pandemic globally and in El Paso,

and in particular noting the “Local Emergency Directive” issued by the mayor of El Paso on March

24, 2020,1 directing El Paso residents to stay at home except in certain specified circumstances,

the Court finds good cause to extend the deadline for Defendant Mena to file an answer or a Rule



1
  Available at http://epstrong.org/documents/covid19/Stay%20Home,%20Work%20Safe%20Order.pdf?1585251131
(last visited Mar. 26, 2020).

                                                   1
